DENIED and Opinion Filed November 19, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-01391-CV

                           IN RE ALEX PERRY NEAL, RELATOR

                  Original Proceeding from the County Court at Law No. 5
                                   Collin County, Texas
                           Trial Court Cause No. 005-84128-2019

                               MEMORANDUM OPINION
                           Before Justices Myers, Molberg and Nowell
                                    Opinion by Justice Myers

       Alex Neal has filed an original application for writ of mandamus in this Court

challenging the timing of his arraignment, the basis for multiple charges against him, the legality

of a search connected to his arrest, and venue for the proceedings below. Entitlement to

mandamus relief regarding pre-trial criminal matters requires relator to demonstrate that he lacks

an adequate remedy at law and the act he seeks to compel is ministerial rather than discretionary.

Dickens v. Court of Appeals For Second Supreme Judicial Dist. of Texas, 727 S.W.2d 542, 548–

49 (Tex. Crim. App. 1987). Additionally, a writ addressing pre-trial matters in criminal cases

may also issue to correct a “clear abuse of discretion” by the trial court. Id. at 549–550.

        After reviewing the petition for writ of mandamus and the applicable law, we conclude

relator has not shown he is entitled to the relief requested. Accordingly, we deny relator’s


                                                  1
petition for writ of mandamus. See TEX. R. APP. P. 52.8(a) (the court must deny the petition if

the court determines relator is not entitled to the relief sought).




                                                       /Lana Myers/
                                                       LANA MYERS
                                                       JUSTICE



191391F.P05




                                                   2